Order entered May 1, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01317-CV

                      THE ESTATE OF MAX D. HOPPER, DECEASED

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. PR-11-03238-1

                                              ORDER
        Before the Court is appellant and cross-appellant’s April 30, 2019 agreed motion to reset

briefing deadlines and direct the reporter to file a corrected and complete record. The parties

explain the reporter’s record filed April 16, 2019 omits (1) all pre-trial and post-trial hearings

and exhibits; (2) the pre-admitted trial exhibits; (3) the supplemental exhibits consisting of the

transcripts of video testimony presented to the jury; and (4) the transcripts of video and audio

clips the parties played at trial. The parties request the briefing deadlines be set once the

corrected and complete record is filed.

        We GRANT the motion. See TEX. R. APP. P. 34.6(e). We STRIKE the April 16th

reporter’s record and ORDER court reporter Jackie Galindo to file, no later than May 31, 2019,

a corrected reporter’s record that includes (1) a transcript of the trial, including a transcript of all

video and audio clips played at trial; (2) a transcript of all pre-trial and post-trial hearings; (3) the

pre-admitted trial exhibits; and, (4) the supplemental exhibits consisting of the transcripts of the
video testimony presented to the jury. We further ORDER opening briefs be filed no later than

thirty days after the filing of the reporter’s record.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Brenda

Hull Thompson, Presiding Judge of Probate Court No. 1; Ms. Galindo; and, the parties.




                                                         /s/   KEN MOLBERG
                                                               JUSTICE